It is my pleasure to take this opportunity to
congratulate you on your election to the Presidency of
this session, which coincides with the sixtieth
anniversary of the United Nations. We hope that this
important session will provide a historic opportunity to
review and evaluate the achievements of this
Organization and to formulate a political and
development vision on strengthening our common
action and our ability to maintain international peace
and security and achieve sustainable development.
The United Arab Emirates welcomes the
Outcome Document of the High-level Plenary Meeting
and considers it a positive step towards achieving the
MDGs, especially those related to the four main fields,
namely development, peace and collective security,
human rights, rule of law and the strengthening of the
United Nations. At the same time, we hope that our
consultations on other unsolved issues will continue in
order to reach an international consensus.
In that context, we wish to reaffirm our position
calling for the reform of the United Nations, including
the increase of permanent and non-permanent
membership of the Security Council, based on a system
of equitable geographical distribution that ensures the
transparency of the Council’s working methods.
We emphasize the importance of reinforcing
international commitment to the principles of
international and humanitarian law and respect for the
sovereignty of States, including their cultural and
religious diversity and traditions. We also underline the
need to respect the resolutions and recommendations of
international legitimacy issued by world summits,
including the Millennium Declaration.
We affirm that the challenges of the twenty-first
century, including poverty, illiteracy, epidemics,
environmental degradation, global terrorism, organized
crime and the proliferation of weapons of mass
destruction, are by nature transnational and pose grave
threats to all humanity. Therefore, while we supported
the establishment of the Peacebuilding Commission,
which will assist countries recovering from civil and
regional wars, we call for the utilization of our human
cultures and beliefs in joint efforts to address such
challenges, including the holding of an international
conference on combating terrorism and its causes. Such
a conference must provide a clear definition of
terrorism, based on the principles of the United Nations
Charter and international law and norms, and must
distinguish between terrorism and the legitimate
25

struggle of peoples against foreign occupation. At the
same time, we reaffirm our support for the proposal of
the brotherly Kingdom of Saudi Arabia to establish an
international centre to combat terrorism.
Firmly convinced of the importance of adopting
peaceful solutions in resolving disputes and issues of
foreign occupation, particularly in the Middle East and
the Arab Gulf region, the United Arab Emirates calls
upon the Islamic Republic of Iran to respond to its
peaceful initiatives aimed at resolving the issue of
Iran’s occupation of the three islands of the United
Arab Emirates — Greater Tunb, Lesser Tunb and Abu
Musa — through bilateral negotiations or by referral to
the International Court of Justice.
In that context, we reaffirm that all actions taken
by Iran since its illegal occupation of the three islands
in 1971 are null and void, because they contradict the
United Nations Charter, international law, the
principles of good neighbourliness and the peaceful
coexistence of nations and confidence-building
measures. In the light of the impact of that important
and delicate issue on the security and the stability of
the Arab Gulf region and on the entire world, the
United Arab Emirates, along with other countries of
the Gulf Cooperation Council, looks forward to the
Iranian Government’s review of its policy in that
regard. We also hope that Iran will take a transparent
and objective approach in its response to the repeated
peaceful initiatives of the countries of the region,
which call for the end of Iran’s occupation of the three
islands belonging to the United Arab Emirates and the
creation of a positive regional environment conducive
to the strengthening of cooperation, good
neighbourliness and mutual advantage among the
region’s countries and to prosperity and stability for its
peoples.
We are hopeful that the political transition
process in Iraq will be completed and, in that respect,
we renew our support for all efforts made by the Iraqi
Government to strengthen political dialogue among the
various Iraqi factions, achieve national reconciliation
and rebuild its national institutions so that Iraq can
maintain its unity, territorial sovereignty, independence
and stability, and can play its natural role in the region
and the world.
The United Arab Emirates welcomes Israel’s
withdrawal from the Gaza Strip and parts of the
northern West Bank and hopes that the international
community will urge Israel to complete its withdrawal
from the Arab and Palestinian territories occupied
since 1967, including the Syrian Golan and the
Lebanese Shaba’a farms, dismantle the separation wall
and discontinue its settlement plans and activities, in
accordance with the resolutions of international
legitimacy, the Arab peace initiative based on the land-
for-peace principle, and the Quartet’s road map.
Furthermore, the international community must
strengthen its support of the Palestinian Authority and
help it rebuild its national institutions and exploit its
natural and economic resources.
We also demand that Israel accede to the Treaty
on the Non-Proliferation of Nuclear Weapons and
submit its nuclear facilities to the supervision of the
International Atomic Energy Agency, in accordance
with the relevant United Nations resolutions calling for
the establishment of a zone free of weapons of mass
destruction, including nuclear weapons, in the Middle
East and the Arab Gulf region.
In spite of the progress made in science and
information technology, the international community
continues to face a growing economic gap between the
North and the South. Therefore, we call for further
international efforts to address that imbalance,
including the greater participation of developing
countries in decision-making in economic and trade
matters, and for the commitment of industrialized
States to continue their support for development
programmes in the developing countries in order to
create a fair and just international economic
environment in which all peoples enjoy the benefits of
prosperity, well-being and development.
The United Arab Emirates has developed
humanitarian and financial assistance programmes to
assist developing countries and countries affected by
conflicts, civil and regional wars and natural disasters.
That assistance exceeds the percentage recommended
by international conferences on development and the
Millennium Development Goals. In that context, the
United Arab Emirates has adopted multifaceted
development policies and plans to keep pace with
international economic and development changes.
Those policies include human resources development,
the opening of the country’s markets to foreign trade
and the enhancement of the private sector’s role in
national development.
26

In conclusion, we hope that our deliberations at
this session will result in a positive outcome that
strengthens our joint efforts to realize our peoples’
hope and ambition to live in a world in which security,
stability, peace, freedom and justice prevail.